UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-1439


SHEILA JACKSON,

                    Plaintiff - Appellant,

             v.

GARDA CL EAST, INC.,

                    Defendant - Appellee.



Appeal from the United States District Court for the Western District of North Carolina,
at Charlotte. Graham C. Mullen, Senior District Judge. (3:19-cv-00007-GCM)


Submitted: July 18, 2019                                          Decided: July 22, 2019


Before WILKINSON, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Sheila Jackson, Appellant Pro Se. Taylor Tyson Haywood, AKERMAN, LLP, Denver,
Colorado, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sheila Jackson appeals the district court’s order granting Defendant’s Fed. R. Civ.

P. 12(b)(6) motion and dismissing Jackson’s civil action for failure to state a claim. We

have reviewed the record and find no reversible error. Accordingly, we affirm for the

reasons stated by the district court. Jackson v. Garda CL East, Inc., No. 3:19-cv-00007-

GCM (W.D.N.C. Apr. 9, 2019). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                             AFFIRMED




                                            2